


110 HR 1051 : National STEM Scholarship Database

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1051
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			 Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To direct the Secretary of Education to
		  establish and maintain a public website through which individuals may find a
		  complete database of available scholarships, fellowships, and other programs of
		  financial assistance in the study of science, technology, engineering, and
		  mathematics.
	
	
		1.Short TitleThis Act may be cited as the
			 National STEM Scholarship Database
			 Act.
		2.National Database on
			 Financial Assistance For Study of Science, Technology, Engineering, and
			 Mathematics
			(a)Establishment
			 and Maintenance of Database
				(1)DatabaseThe
			 Secretary of Education shall establish and maintain, on the public website of
			 the Department of Education, a database consisting of information on
			 scholarships, fellowships, and other programs of financial assistance available
			 from public and private sources for the study of science, technology,
			 engineering, or mathematics at the post-secondary and post-baccalaureate
			 levels.
				(2)Presentation of
			 informationThe information maintained on the database
			 established under this section shall be displayed on the website in the
			 following manner:
					(A)Separate
			 information shall be provided for each of the fields of study referred to in
			 paragraph (1) and for post-secondary and post-baccalaureate programs of
			 financial assistance.
					(B)The database shall
			 provide specific information on any programs of financial assistance which are
			 targeted to individuals of a particular gender, ethnicity, or other demographic
			 group.
					(C)If the sponsor of
			 any program of financial assistance included on the database maintains a public
			 website, the database shall provide hyperlinks to the website.
					(D)In addition to
			 providing the hyperlink to the website of a sponsor of a program of financial
			 assistance as required under subparagraph (C), the database shall provide
			 general information that an interested person may use to contact the sponsor,
			 including the sponsor’s electronic mail address.
					(E)The database shall have a search capability
			 which permits an individual to search for information on the basis of each
			 category of the information provided and on the basis of combinations of
			 categories of the information provided, including whether the scholarship is
			 need- or merit-based and by relevant academic majors.
					(F)The database shall include a recommendation
			 that students and families should carefully review all of the application
			 requirements prior to applying for aid, and a disclaimer that the scholarships
			 presented in the database are not provided or endorsed by the Department of
			 Education or the Federal Government.
					(b)Dissemination of
			 Information on DatabaseThe Secretary shall take such actions as
			 may be necessary on an ongoing basis, including sending notices to secondary
			 schools and institutions of higher education, to disseminate information on the
			 database established and maintained under this Act and to encourage its use by
			 interested parties.
			(c)Use of Vendor To
			 Obtain InformationIn
			 carrying out this Act, the Secretary of Education shall enter into a contract
			 with a private entity under which the entity shall furnish and regularly update
			 all of the information required to be maintained on the database established
			 under this section.
			(d)Encouraging the
			 provision of informationIn
			 carrying out this Act, the Secretary of Education and the contracted entity
			 shall consult with public and private sources of scholarships and make easily
			 available a process for such entities to provide regular and updated
			 information.
			3.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal years 2008 through 2012.
		
	
		
			Passed the House of Representatives June 6,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
